Citation Nr: 0526598	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  99-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right arm weakness, 
on a direct basis as well as secondary to service connected 
left arm wounds.

2.  Entitlement to service connection for nerve damage to the 
right foot and both legs.

3.  Entitlement to an increased rating for residuals of gun 
shot wound of the left arm, currently evaluated as 30 percent 
disabling. 

4.  Entitlement to an increased rating for cicatrix of the 
left forearm, with retained foreign bodies, currently 
evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. CIEPLAK, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
January 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Murincsak, supra; and Brown 
v. Derwinski, 2 Vet. App. 444 (1992).

In November 2004, the RO issued an initial request for the 
disability records associated with a Social Security 
Administration (SSA) determination.  The efforts to obtain 
any records pertaining to that claim have not been completed, 
and neither the documentation nor the medical evidence used 
to arrive at a SSA determination is of record.  Under the 
circumstances, the case must be remanded to complete the 
development.

At his hearing before the undersigned, the veteran indicated 
that he was currently receiving physical therapy for his 
upper extremities at the VA Outpatient Clinics at St. Albans 
and in Brooklyn.  He also indicated that he had started back 
with treatment approximately six to seven weeks before the 
hearing.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that fulfillment of 
the VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

Service connection has been established for bilateral 
varicose veins, with some resulting lower extremity 
symptomatology recently reported in a December 2004 
examination report.  On the other hand, the veteran had also 
sustained multiple shrapnel wounds during service with 
retained fragments in both lower extremities.  Service 
connection for the wound residuals has also been established.  
The veteran currently claims that he has nerve damage to the 
right foot and both lower extremities.  Under the 
circumstances, a medical opinion should be obtained to 
ascertain whether the veteran has a separate disablement 
attributable to his military service. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

2.  The veteran's treatment and physical 
therapy records from the VA medical 
centers in St. Albans and Brooklyn for 
the period from June 2005 to the present 
should be obtained and associated with 
the claims folder.  If the search for 
such records has negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.

3.  Thereafter, the claims file should be 
referred to a VA physician for a 
neurological examination of the lower 
extremities.  The file should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should document that a review 
was completed..  Any tests deemed 
necessary should be afforded.  The 
examiner is requested to determine 
whether the veteran suffers from any 
nerve damage of the right foot or either 
leg (not already contemplated by 
disabilities for which service connection 
has already been established).  If so, 
the examiner must provide an opinion 
regarding the etiology of each such 
disorder diagnosed.  A rationale for all 
conclusions must be provided.  

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND and implement corrective 
procedures if necessary.

5.  When the development requested has 
been completed and after undertaking any 
additional development deemed necessary, 
the case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


